Title: To George Washington from Elias Boudinot, 16 January 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir,
                            Philadelphia 16th Jan. 1783.
                        
                        Your Excellency’s letter of the 8th instant, enclosing Mr Chittendon’s receipt, came safe to hand and was
                            duly laid before Congress.
                        I have also the honor to acknowlege the receipt of your Excellency’s private letter of the same date,
                            enclosing the Bank Notes for 95 Dollars on account of the late Revd Mr Caldwell’s Children—I cannot but again repeat on
                            behalf of these distressed Orphans, the high sense I have of your Excellency’s benevolence and affection on this occasion.
                        Enclosed is a copy of the official letter of Genl Greene announcing the evacuation of
                            Charles Town. On this important event I most sincerely congratulate your Excellency
                            and the Army, as it must be productive of the most happy consequences to the common Cause. I
                            have the honor to be, with the highest respect and esteem, Dr Sir, Your Excellency’s Most Obedient & very humb.
                                Sevt
                        
                        
                            Elias Boudinot
                        
                    